Citation Nr: 1217903	
Decision Date: 05/18/12    Archive Date: 05/31/12

DOCKET NO.  09-38 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a rating in excess of 10 percent for a right knee degenerative joint disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to August 1977 and from December 1977 to August 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which continued a 10 percent rating for the Veteran's right knee degenerative joint disease.

A Travel Board hearing was held in January 2011 with the Veteran in Nashville, Tennessee, before the undersigned Veterans Law Judge, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.  The claim was then remanded for additional development in June 2011.  That development has been completed, and the case returns to the Board for further appellate review.


FINDING OF FACT

The Veteran's right knee degenerative joint disease is manifested by 0 degrees of extension, 110 degrees of flexion, and x-ray evidence of moderate tricompartmental arthritis; instability and incapacitating exacerbations have not been demonstrated.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for right knee degenerative joint disease have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5258 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2011).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes the portion of the regulation which states that VA will request that the claimant provide any evidence in his possession that pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).
	
Prior to the initial adjudication of the Veteran's claims, a letter dated in February 2008 was sent to the Veteran in accordance with the duty to notify provisions of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was notified of the evidence that was needed to substantiate his claim; what information and evidence that VA will seek to provide and what information and evidence the Veteran was expected to provide, and that VA would assist him in obtaining evidence, but that it was his responsibility to provide VA with any evidence pertaining to his claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He was also notified of the criteria for establishing an effective date and disability rating.  See Dingess.

The notice requirements under 38 U.S.C.A. § 5103 underwent significant changes during the pendency of the Veteran's appeal.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) recently held that, for increased rating claims, notice provided to the Veteran under 38 U.S.C.A. § 5103 need not be "veteran specific," and that VA is not required to notify the Veteran that he may submit evidence of the effect of his worsening disability on his daily life, nor is VA required to notify the Veteran of diagnostic codes that his disability may be rated under.  See Vazquez-Flores/Wilson v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Therefore, while the Veteran did not receive such notice, there is no prejudice to his claim and the Board will proceed.

The Veteran's service treatment records, VA treatment records, private treatment records, VA authorized examination reports, lay statements, and hearing transcript have been associated with the claims file.  The Board specifically notes that the Veteran was afforded VA examinations with respect to his disability.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As set forth in greater detail below, the Board finds that the VA examinations obtained in this case are adequate as they are collectively predicated on a review of the claims file; contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and record the relevant findings for rating the Veteran's right knee disability.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).

VA has provided the Veteran with opportunity to submit evidence and arguments in support of his claim.  The Veteran and his representative have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  The record is complete and the case is ready for review.


B.  Applicable Law

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2011).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Generally, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).

The U.S. Court of Appeals for Veterans Claims (Court) has held that the RO must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Board notes that the guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.

The Veteran is currently assigned a 10 percent rating under Diagnostic Code 5010-5260 for his right knee condition.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.

There are several Diagnostic Codes applicable to the Veteran's claim.  Under Diagnostic Code 5010, arthritis due to trauma, confirmed by x-ray findings, is rated as degenerative arthritis.  38 C.F.R. § 4.71(a) (2011).  Under Diagnostic Code 5003, degenerative arthritis, when substantiated by X-rays, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent disability rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent disability rating is warranted with x-ray evidence of involvement of two or more major joints or two or more minor joint groups.  Note 1 accompanying Diagnostic Code 5003 states that the 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based upon limitation of motion.  Note 2 states that the 20 percent and 10 percent ratings based on X-ray findings will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024.  Id.

Diagnostic Code 5260 provides ratings based upon the limitation of flexion in the leg.  A noncompensable rating is assigned when flexion is limited to 60 degrees.  10 percent rating is assigned when flexion is limited to 45 degrees.  A 20 percent rating is assigned when flexion is limited to 30 degrees.  A 30 percent rating is assigned when flexion is limited to 15 degrees.  Id.

Diagnostic Code 5261 provides ratings based upon the limitation of extension in the leg.  A noncompensable rating is assigned when extension is limited to 5 degrees.  A 10 percent rating is assigned when extension is limited to 10 degrees.  A 20 percent rating is assigned when extension is limited to 15 degrees.  A 30 percent rating is assigned when extension is limited to 20 degrees.  A 40 percent rating is assigned when extension is limited to 30 degrees.  A 50 percent rating is assigned when extension is limited to 45 degrees.  Id.

Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion.  Id.

The VA General Counsel held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and under Diagnostic Code 5261 (limitation of extension of the leg), may be assigned for disability of the same joint.  VAOPGCPREC 9-2004 (September, 2004).

Diagnostic Code 5257 provides ratings for recurrent subluxation or lateral instability of the knee.  A 10 percent rating is warranted for a slight knee disability.  A 20 percent rating is warranted for a moderate knee disability.  A 30 percent rating is warranted for a severe knee disability.  38 C.F.R. § 4.71a.

The Board observes that the words "slight", "moderate", and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "mild" and "moderate" by VA examiners or other physicians, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The VA General Counsel has also held that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97 (July 1997); VAOPGCPREC 9- 98, (August, 1998).  VA's General Counsel further explained that if a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  Id.  In this regard, in applying Diagnostic Code 5003, the Court has held in the case of Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), that "painful motion of a major joint . . . caused by degenerative arthritis, where the arthritis is established by X-ray, is deemed to be limited motion and entitled to a minimum 10 percent rating, per joint, combined under Diagnostic Code 5003, even though there is no actual limitation of motion."  See also 38 C.F.R. § 4.59 (2011).

The Board notes there are other pertinent diagnostic criteria for rating knee disabilities.  As discussed below, however, the objective evidence of record does not contain findings of any of the following: ankylosis of the knee (rated under Diagnostic Code 5256); dislocation of semilunar cartilage (rated under Diagnostic Code 5258); removal of semilunar cartilage (rated under Diagnostic Code 5259); nonunion or malunion of the tibia and fibula (rated under Diagnostic Code 5262); or genu recurvatum (rated under Diagnostic Code 5263).  38 C.F.R. § 4.71a.  As such, ratings under these Diagnostic Codes are not applicable.

C.  Evidence

Private treatment records dated March 2008 show the Veteran complained of bilateral knee pain.  Examination of the left knee revealed varus posture, no effusion, joint line tenderness, and significant crepitus.  The right knee demonstrated similar but "less dramatic" findings.  X-rays showed mild to moderate tricompartmental degenerative joint disease in the right knee.  

Additional records show the Veteran received weekly Supartz injections in the knee in April 2008.

The Veteran underwent a VA examination in May 2008.  He reported having knee pain rated as 8/10 in severity.  He also had stiffness and occasional giving way.  He denied any specific flare-ups.  He previously used a knee brace, but found that it did not help very much.  There were no episodes of dislocation or recurrent subluxation.  There were no constitutional symptoms related to the knee.  The Veteran reported missing about one day per year from his work as a postal employee because of both knees.  He was otherwise able to perform activities of daily living without difficulty.  On examination, right knee flexion was 110 degrees and extension was 0 degrees.  There was no pain in the entire arc of motion.  There was no increase in pain or decrease in range of motion following repetitive testing.  The knee was stable to varus and valgus stress in neutral position and at 30 degrees of flexion.  The anterior and posterior cruciate ligaments were tested and showed less than 5 millimeters of motion.  There was no medial or lateral joint line stenosis.  McMurray's testing was negative.  X-rays showed moderate tricompartmental degenerative joint disease.

The Veteran submitted a February 2009 statement in support of his claim.  He stated that both knees hurt all of the time.  In addition to the anti-inflammatory medication he took, he also needed pain pills to allow him to be more comfortable.  If he sat for any length of time, he had to stand up to stretch his legs to alleviate pain.  He had changed jobs several times due to the pain in his knees.

Private treatment records dated September 2009 include a notation from the Veteran's treating physician that the Veteran had significant arthritis in both knees.  He had been treated with arthroscopic debridements, cortisone injections and Viscosupplementation injections, all without long term relief.  The Veteran had decided to get both knee replacements done, and the physician thought this to be reasonable.

The Veteran testified at a Board hearing in January 2011.  He stated that he was scheduled to have a joint replacement done on his right knee, but instead he had his left knee replaced, and his doctor thought that a right knee replacement would be too much to handle at once.  Nonetheless, he was told that he had to have his right knee replaced.  He experienced aches and pains which he treated with medication.  He occasionally used a brace and a TENS unit.  He had changed duties at his job a number of times due to knee problems.  He was unable to walk a significant distance without pain, and his knee swelled and gave out 2 or 3 times per week.  He was advised by his doctors to stop jogging.  He felt his condition had worsened since his 2008 examination. 

VA treatment records dated April 2011 show the Veteran had crepitus in the right knee, but otherwise had full range of motion with little pain.  Additional records dated May 2011 and June 2011 reflect full range of motion of the right knee.  

The Veteran was afforded an additional VA examination in July 2011.  He reported that right knee pain was 6/10 in severity.  His condition flared up every day with prolonged sitting, going up or down stairs, or having his knee bent for a long period of time.  His condition was relieved by Celebrex, Percocet, and rest.  He had also had Synvisc injections.  He could walk for about 1 hour or about 1/2 a mile.  He did not use a cane or brace.  His condition affected his job as a mail handler.  On examination, the knee compartments were soft and warm.  There was no evidence of deep vein thrombosis or infection.  There was a positive patellar grind, negative apprehension, and relocation.  There was no tenderness along the medial or lateral joint lines.  Flexion was 130 degrees and extension was 0 degrees.  There was no pain with motion and no change following repetitive testing.  The knee was stable to varus and valgus stress, both in the neutral position and at 30 degrees of flexion.  Lachman's, anterior drawer, posterior drawer, medial McMurray's, and lateral McMurray's testing were all negative.  X-rays showed moderate patellofemoral arthritis.  The examiner noted that repetitive testing was completed, but that it was reasonable that the Veteran could have increased pain and decreased range of motion following increased activity.  However, he could only speculate as to how this would manifest in medical terminology.  

D.  Analysis

Based on the evidence of record, the Board finds that a rating in excess of 10 percent is not warranted for the Veteran's right knee disability.

While the record reflects x-ray findings of arthritis, a higher 20 percent rating under Diagnostic Code 5003 requires involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  In this case, however, service connection has already been established for left knee degenerative joint disease (assigned a 30 percent rating) and lumbar spine degenerative joint disease (assigned a 20 percent rating); thus, an increased rating under Diagnostic Code 5003 would not be in order.  

In addition, higher ratings are not warranted based on limitation of motion.  At worst, range of motion testing during the period on appeal demonstrated full extension and 110 degrees of flexion in the Veteran's right knee.  As noted above, compensable ratings for limitation of motion require flexion limited to 45 degrees or extension limited to 10 degrees.  Higher 20 percent ratings require flexion limited to 30 degrees or extension limited to 15 degrees.  Although the July 2011 examiner acknowledged that additional limitation was possible with increased levels of activity, he was unable to comment on the specific amount of limitation without resorting to speculation.  However, given the ranges of motion demonstrated throughout the period on appeal, the Board finds that higher or separate ratings based on limited motion are not warranted.

Finally, the Board has considered a rating under Diagnostic Code 5257.  The Veteran reported occasional giving way during his May 2008 VA examination, and he testified that his knee gave out 2 or 3 times per week during his January 2011 Board hearing.  However, both the May 2008 and July 2011 VA examinations noted the right knee to be stable to varus and valgus stress in both the neutral position and at 30 degrees of flexion.  The remaining medical evidence does not reflect any findings of instability or recurrent subluxation in the knee.  Therefore, a rating under Diagnostic Code 5257 is not warranted.

The Board acknowledges statements by the Veteran and his treating physician that a right knee replacement is an appropriate method of treatment for the Veteran's condition.  However, as discussed above, the available medical evidence indicates that the current severity of the Veteran's right knee disability does not rise to a level consistent with a higher 20 percent rating.  

The Board also notes that in adjudicating a claim the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences; for example, he is competent to report that he experiences certain symptoms such as right knee pain and limited mobility.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds the Veteran to be credible in his reports of the symptoms he experiences.  However, as with the medical evidence of record, the Veteran's account of his symptomatology describes ratings consistent with the assigned ratings.

E.  Extraschedular Consideration

In evaluating the Veteran's claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the right knee condition with the established criteria found in the rating schedule for that disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his disability.  Indeed, it does not appear from the record that he has been hospitalized at all for the disability at issue.  There is no persuasive evidence in the record to indicate that the service-connected right knee disability on appeal would cause any impairment with employment over and above that which is already contemplated in the assigned schedular rating.  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Factors such as requiring periodic medical attention are clearly contemplated in the Schedule and provided for in the evaluations assigned herein.  What the evidence does not demonstrate in this case is that the manifestations of the Veteran's service-connected disability have resulted in unusual disability or impairment that has rendered the criteria and/or degrees of disability contemplated in the Schedule impractical or inadequate.  Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this case.






							(CONTINUED ON NEXT PAGE)

ORDER

A rating in excess of 10 percent for right knee degenerative joint disease is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


